 Case 5:20-cv-00216-JPB Document 17 Filed 04/22/21 Page 1 of 7 PageID #: 197




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                  Wheeling


TEELEA Nil,

                     Plaintiff,

              V.                                        Civil Action No. 5:20-C V-216
                                                        Judge Bailey

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA, a
Subsidiary of American International
Group, Inc.,

                     Defendant.

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS

       Currently pending before this Court is Defendant’s Motion to Dismiss [Doc. 8], filed

February 25,2021. Therein, defendant asks this Courtto dismiss the Amended Complaint

under the doctrine of forum non conveniens. Plaintiff filed her response to the motion

[Doc. 12] on March 29, 2021, and defendant filed a reply [Doc. 16] on April 9, 2021.

Accordingly, the Motion is fully briefed and ripe for decision. For the reasons that follow,

the Court will deny the Motion.

                                     BACKGROUND1

       This case arises out of alleged misconduct by a provider of liability insurance. The

remaining defendant in this case, National Union Fire Insurance Company of Pittsburgh,

PA, provides Employment Practices Liability Insurance to Robert E. Murray, The Ohio



       1The information in this section is as alleged in the Amended Complaint [Doc. 4].
                                             1
 Case 5:20-cv-00216-JPB Document 17 Filed 04/22/21 Page 2 of 7 PageID #: 198




Valley Coal Company, and Murray Energy Corporation (collectively, “the Murray

Companies”). In December 2016, plaintiff in this case filed a lawsuit in the Court of

Common Pleas, Belmont County, Ohio, against the Murray Companies for claims of

employment discrimination; that suit is still ongoing.

       Although defendant provides liability insurance to the Murray Companies, it did not

provide attorneys forthe Belmont County case. Instead, the Murray Companies hired their

own attorneys, whom the plaintiff alleges engaged in “scorched earth tactics.” This

included unlawful and harassing conduct at the depositions of both Ms. Nfl and Mr. Murray.

Plaintiff further alleges that defendant has failed to engage in good faith negotiations,

instead “relying upon and condoning the course of retaliatory and intimidating conduct of

[the Murray Companies] and their counsel.” [Doc. 4 at    ¶ 27].
       Plaintiff filed this suit, alleging that defendant aided and abetted unlawful

discriminatory acts in violation of the West Virginia Human Rights Act (“WVHRA”), that it

authorized and condoned intimidation and retaliation against a witness in violation of W.Va.

Code   § 61-5-27, and that defendant’s actions constitute tortious interference with a West
Virginia contract.

                                   LEGAL STANDARD

       A defendant invoking forum non conveniens “bears a heavy burden” in opposing the

plaintiff’s chosen forum. Sinochem Int’l Co. v. Malaysia Int’l Shipping CorpS, 549      u.s.
422, 430 (2007). This Court previously summarized the doctrine of forum non conveniens

in Beck v. Progressive Advanced Ins. Co.:

              Under the doctrine, “when an alternative forum has jurisdiction to hear



                                             2
 Case 5:20-cv-00216-JPB Document 17 Filed 04/22/21 Page 3 of 7 PageID #: 199




      the case, and trial in the chosen forum would establish oppressiveness and

      vexation to a defendant out of all proportion to plaintiff’s convenience, or the

      chosen forum is inappropriate because of considerations affecting the court’s

      own administrative and legal problems,” the court may dismiss the case even

      where jurisdiction and proper venue are established. [Sinochem, 549 u.s.

      at 429] (internal quotations omitted) (citing Am. Dredging Co. v. Miller, 510

       U.S. 443, 447—48 (1994)).

             However, since the advent of 28 U.S.C.          § 1404, which permits a
      federal district court to transfer a case to an alternative federal district court

      based upon the convenience of the parties, forum non conveniens is rarely

      applicable in federal courts; it is “largely limited   ...   to cases where the

      alternative forum for litigating the dispute is outside of the United States.”

      See, e.g., Compania Naviera Joanna SA v. Koninklijke Boskalis

       Westminster NV, 569 F.3d 189, 201 (4th Cir. 2009). The Supreme Court,

      however, has noted that the doctrine may “perhaps” apply “in rare instances

      where a state or territorial court serves litigational convenience best.”

      Sinochem, 549 U.S. at 430 (citing 14D C. Wright, A. Miller, & E. Cooper,

      Fed. Prac. & Proc.   § 3828, pp. 620—23 & nn.9-10 (3d ed. 2007)).
Beck v. Progressive Advanced Ins. Co. No. 5:1 4-CV-24, 2014 WL 1479873, at *4 (N. D.

W.Va. Apr 15, 2014) (Bailey, J.). In making a forum non conven/ens determination, this

Court considers several factors including: “(1) the relative ease of access to sources of

proof; (2) the availability of compulsory process for securing attendance of unwilling



                                              3
 Case 5:20-cv-00216-JPB Document 17 Filed 04/22/21 Page 4 of 7 PageID #: 200




witnesses; (3) the cost of securing attendance of willing witnesses; and (4) the public

interest, including administrative burdens, the interest in having a local controversy decided

locally, and having the trial of a diversity case in a forum at home with the governing state

law.” Id. (citing Am. Dredging, 510    u.s. at 448—9).
                                        DISCUSSION

       Defendant argues that the Court of Common Pleas of Belmont County, Ohio, is the

more appropriate forum to decide the issues in this case. Defendant relies on the public

interest factors set forth in American Dredging.           It contends that “[a]ny litigation

misconduct for which Ms. NH wishes to hold National union responsible happened in the

context of her Belmont County, Ohio, lawsuit,” and that therefore “this Court cannot make

determinations regarding whether the defense attorneys retained by The Murray

Companies actually engaged in misconduct in their defense of that lawsuit without

interfering with that judge’s oversight of that lawsuit.” [Doc. 9 at 9—101. Further, defendant

argues that, applying the “most significant relationship” test set forth in the Restatement

(second) of Conflict of Laws, Ohio law should apply to this case, so that this Court is not

‘a forum at home with the governing state law.” [Id.].

       In response, plaintiff argues that several private and public interest factors weigh

against dismissal. Several of the underlying events took place in West Virginia, including

several depositions, as well as negotiations in which at least plaintiff and plaintiffs counsel

attended virtually from Wheeling, West Virginia. [Doc. 12 at 5—6]. Further, she contends

that the evidence in this case is all within this Court’s subpoena jurisdiction, and that a

large proportion of the relevant evidence is located in Wheeling, satisfying American



                                              4
 Case 5:20-cv-00216-JPB Document 17 Filed 04/22/21 Page 5 of 7 PageID #: 201




Dredging’s private interest factors. [Id. at 7]. Plaintiff likewise argues that the public

interest factors likewise favor West Virginia: plaintiff cites the State’s interest in ensuring

that depositions conducted here are free from intimidation, the fact that this case involves

West Virginia State law for the WVHRA claims, and the state’s strong policy against

discrimination. [Id. at 8—13].

       ThisCourtflndsthatdismissal underforum non conveniensis notwarranted. In its

reply, defendant correctly points out that the American Dredging factors are not ‘essential

ingredients, so that the lack of support for any one factor will doom a forum non

con veniens motion.” [Doc. 16 at    31. The failure to show that the private interest factors
favor dismissal is not fatal to defendant’s Motion. However, considering all of the factors,

defendant has failed to meet its “heavy burden” to show dismissal is appropriate.

       First, the private interest factors, (1) the relative ease of access to sources of proof;

(2) the availability of compulsory process for securing attendance of unwilling witnesses;

and (3) the cost of securing attendance of willing witnesses, weigh against dismissal. As

defendant acknowledges, “[t]he availability of witnesses and other forms of proof are not

the issue here, as they will be readily available in both locations.” [Doc. 16 at4]. Contrary

to defendant’s assertion that these factors are therefore “a wash,” this Court finds that this

weighs against dismissal for forum non conveniens, as they show that trial in this forum

would not establish oppressiveness and vexation out of all proportion to plaintiffs

convenience.” The choice of a plaintiff who is not at home in the chosen forum is

admittedly given less deference. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255—56

(1981) (“When the home forum has been chosen, it is reasonable to assume that this



                                               5
 Case 5:20-cv-00216-JPB Document 17 Filed 04/22/21 Page 6 of 7 PageID #: 202




choice is convenient. When the plaintiff is foreign, however, this assumption is much less

reasonable. Because the central purpose of any forum non con veniens inquiry is to ensure

that the trial is convenient, a foreign plaintiffs choice deserves less deference.”). However,

here, where plaintiff has alleged that a significant proportion of the underlying conduct

occurred in Wheeling, the private interest factors weigh against dismissal.

       Further, as to the Governing State law, plaintiff is alleging that defendant aided or

abetted unlawful discriminatory acts in violation of W.Va. Code         § 5-11-9(7); at least some
of the alleged underlying conduct occurred in Wheeling, West Virginia. For the same

reasons, this is a local controversy.

       Finally, the Court turns to defendant’s argument that any ruling in this case will

necessarily interfere with the Belmont County judge’s oversight of that lawsuit. This Court

notes that “the litigation privilege is generally applicable to bar a civil litigant’s claim for civil

damages against an opposing party’s attorney if the alleged act of the attorney occurs in

the course of the attorney’s representation of an opposing party and is conduct related to

the civil action.” Clark v. Druckman, 218 W.Va. 427, 434, 624 S.E.2d 864, 871 (2005).

The Court in Clark clarified that:

       Our ruling today does not permit attorneys or their clients to act without

       consequence during the litigation process. However, we believe our Rules

       of Civil Procedure, our Rules of Professional Conduct, and the court’s

       inherent authority provide adequate safeguards to protect against abusive

       and frivolous litigation tactics.

Id. at 434. Clearly, then, there is a policy favoring allowing a court to police abusive



                                                  6
 Case 5:20-cv-00216-JPB Document 17 Filed 04/22/21 Page 7 of 7 PageID #: 203




conduct in suits before it. However, this case is distinguishable in that, while defendant

provides liability insurance to the defendants in the Belmont County case, it did not provide

defense attorneys in that case. [Doc. 4 at ¶118].

                                      CONCLUSION

       For the aforementioned reasons, Defendant’s Motion to Dismiss [Doc. 8] is hereby

DENIED.    Finally, the Court notes that the parties filed a stipulation agreeing to the

dismissal with prejudice of defendants American International Group, Inc., and AIG

Property Casualty, Inc. [Doc. 6]. In light of the agreed dismissal, the claims against those

defendants are hereby DISMISSED WITH PREJUDICE.

       It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: April   22, 2021.


                                                                   BAILEY
                                                              ATES DISTRICT JUDGE




                                             7
